DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 6, 10-14, 21, 26, 31, 34-35, 37 and 40-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to have a first grid and a second grid have a single direct current DC power supply having an anode positively charging the first grid and a cathode negatively charging the second grid such that the scope of the claims has changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2015/0303028 to Kamiya in view of United States Patent Application No. 2004/0264044 to Konishi et al, United States Patent Application No. 2005/0194361 to Yeom et al and United States Patent No. 6033973 to Takemura is presented below.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A tilting mechanism in Claim 42, interpreted as 140 [0013-0014].
A rotating mechanism in Claim 43, interpreted as 150 [0014].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112, 1st Paragraph Due to Claim Interpretation
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the tilting mechanism is only identified by a number 140 in the Specification and the rotating mechanism is only identified by a number 150.
In regards to Claim 42, as discussed in the Claim Interpretation above, “a tilting mechanism” invokes interpretation under U.S.C. 112(f). However, all recitations of “tilting mechanism” in the Specification refers to 140 without further specifying a specific structure to perform the function of “tilting.” Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.
In regards to Claim 43, as discussed in the Claim Interpretation above, “a rotating mechanism” invokes interpretation under U.S.C. 112(f). However, all recitations of “rotating mechanism” in the Specification refers to 150 without further specifying a specific structure to perform the function of “rotating.” Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.
For the purposes of examining based on the merits, any structure that can perform tilting or rotating will be interpreted as fulfilling the claims. 

Claim Rejections - 35 USC § 112, 2nd Paragraph Due to Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 42 limitation “tilting mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Without a structure that can perform tilting recited in the text (such as a lever or hinge), a number in the image does not provide sufficient structure to create the tilting function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 43 limitation “rotating mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Without a structure that can perform rotating recited in the text (such as a gear or a wheel), a number in the image does not provide sufficient structure to create the tilting function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 42’s limitation “a tilting mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “A tilting mechanism” has no specific structure associated with “tilting” such as hinges or levers or axles and thus it is unclear what the structure of “tilting mechanism” is. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purposes of examination, “a tilting mechanism” is interpreted as comprising any structure capable of tilting or equivalents thereof.  
Claim 43’s limitation “rotating mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “A rotating mechanism” has no specific structure associated with “a rotating mechanism” such as a wheel or gear and thus it is unclear what the structure of “a rotating mechanism” is. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purposes of examination, “a rotating mechanism” is interpreted as comprising any structure capable of rotating.  
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya in view of United States Patent Application No. 2004/0264044 to Konishi et al, United States Patent Application No. 2005/0194361 to Yeom et al and United States Patent No. 6033973 to Takemura.
In regards to Claim 1, Kamiya teaches an apparatus Fig. 1 for treating a wafer 4a, the apparatus comprising: a platen (in the form of the top surface of the wafer support 4), a radio frequency generator 304 having a coil (in the form of RF coils 303); a permanent magnet 312; a chamber , 300 301 including: a portion (chamber body of 301) that includes at least one aperture (opening of 301 covered by the grid assembly 2a formed by the sidewalls of 301 surrounded by 312) at least partially facing to the platen (as shown in the arrows from 2a to 4 in Fig. 1), the portion that includes the aperture being surrounded by magnet 312 (as 312 creates the sidewall for 301) and having a first width in a direction parallel to the aperture (width created by 300); and a portion surrounded by the coil/loop 303 of the radio frequency generator with a second width (width of the portion surrounded by 303) in the direction parallel to the aperture that is less than the first width, an etch gas supplier 302; 
a first grid 307 which is a positively charged electrode and a second grid 308 which is a negatively charged electrode at least partially covering the at least one aperture of the chamber; wherein the first grid 307 is between the chamber and the and 3a power supply  310 that positively charge the first grid and a negatively charged second grid [0026-0066], as shown in the annotated copy of Fig. 3 below:

    PNG
    media_image1.png
    492
    821
    media_image1.png
    Greyscale


Kamiya does not expressly teach the magnet is actually a plurality of magnets.
Konisha teaches a plasma chamber 72 Fig. 7 analogous to that of Kamiya with ring shaped magnets 78a and 78b, which facilitate plasma production and efficiently forms plasma, the magnets as shown in Fig. 7, wherein the magnets form an outer barrier of the aperture [0058, 0028-0058], (additional support within instant application’s specification, Fig.1, location of magnets 180 which are similar to that of Konisha).

    PNG
    media_image2.png
    626
    766
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date, to have substituted the singular permanent magnet of Kamiya with the plurality of magnets of Konisha. One would be motivated to do so, for the predictable result, of facilitating plasma production and efficiently forming the plasma. See MPEP 2143, Motivation A. 
Kamiya does not expressly teach that the loop antenna is actually a coil.
Konisha teaches an RF antenna in the form of the excitation coil 74 powered by RF power source 76, which generates plasma from gas supply source 77 [0055-0057].
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As Konisha expressly teaches an RF antenna in the form of a coil, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kamiya by making the loop antenna into a coil. See MPEP 2143, Motivation A. 
Additionally, it is noted that the changing of the loop antenna to a coil is actually the modification of the shape of the RF electrode.
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality shape of the shape of the RF electrode that would tend to point toward the non-obviousness of freely selecting a coil over a loop.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
The resulting apparatus would predictably result in the loop antenna of Kamiya becoming a coil in shape.
Kamiya in view of Konisha does not expressly teach that the gas supply is connected to a side of the portion of the chamber surrounded by the coil of the RF generator that is further from the portion of the chamber that includes the aperture.
Yeom teaches an apparatus where the aperture (which is in location of grid 15’ Fig. 1) is at the farthest point away from the gas supply input 19’, such that the gas supply is connected to a side portion of the chamber surrounded by the coil 14’ of the RF matchbox 12’ and an RF power supply 13’ [0007, 0022-0041].
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As Yeom expressly teaches the gas supply is connected to a side of the portion of the chamber surrounded by the coil of the RF generator that is further from the portion of the chamber that includes the aperture, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kamiya in view of Konisha by making the loop antenna into a coil. See MPEP 2143, Motivation A. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to place the gas supply furthest away from the aperture, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c). See MPEP 2143, Motivation A. 
Kamiya in view of Konishi and Yeom do not expressly teach that the power supply is a single direct current DC power supply having an anode positively charging the first grid and a cathode negatively charging the second grid.
Takemura teaches ion/plasma source 3 Fig. 1 with electrodes 6 and 7 that are closest to the substrate with a shared power supply 10 (as shown by the connection of 10 to 6 and 7) with a positive end connected to 6 (as the longer end of the DC power symbol of 10 is connected to 6) and a negative end connected to 7 (as the shorter end of the DC power symbol of 10 is connected to 7, as shown in Fig. 1). It is noted that the shorter end of the power source of 10 is connected to 7 and the shorter end of DC power supply 9 is also connected to electrode of 7, such that the electrode of 7 is negatively charged and the electrode of 6 is positively charged, without a connection to ground. Takemura teaches that this is an ordinary ion doping system (Col. 2 lines 4-53).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kamiya in view of Konishi and Yeom by changing the generic power source of the electrodes of Kamiya with the shared, singular power source of 10 in the teachings of Takemura, as an art analogous mechanism for powering grid electrodes for an ion/plasma source. 
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. The resulting apparatus fulfills the limitations of the claim. See MPEP 2143 Motivation B.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya in view of United States Patent Application No. 2004/0264044 to Konishi et al, United States Patent Application No. 2005/0194361 to Yeom et al and United States Patent No. 6033973 to Takemura, as per the rejection of Claim 1 above, and in further view of United States Patent No. 6346768 to Proudfoot.
The teachings of Kamiya in view of Konishi, Yeom and Takemura are relied upon as set forth in the rejection of Claim 1 above.
In regards to Claim 6, Kamiya in view of Konishi, Yeom and Takemura does not expressly teach wherein the aperture is substantially located between the magnets, as the magnets are rings such that the aperture is within the magnets.
Proudfoot teaches that the magnet rings of a plasma chamber is formed of 32 bar magnets 16 Fig. 1-5 for form a ring (as shown partially in Fig. 3) to create a magnetic field 26 for plasma (Col. 9 line 50-Col. 12 line 39).
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. Specifically, because the magnetic segments of Proudfoot form a magnetic field around the plasma chamber, the magnets creating a segmented ring structure such that the aperture is thus located “between” the magnets, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified Kamiya in view of Konishi, Yeom and Takemura with the teachings of Proudfoot, by making the ring magnets into bar magnets arranged in a ring, as an art analogous and predictable mechanism for creating a magnetic field around the plasma chamber. See MPEP 2143, Motivation A. 
The resulting apparatus fulfills the limitations of the claim.

Claims 10 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya in view of United States Patent Application No. 2004/0264044 to Konishi et al, United States Patent Application No. 2005/0194361 to Yeom et al and United States Patent No. 6033973 to Takemura, as applied to Claim 1 above, and in further view of United States Patent No. 4985114 to Okudaira et al.
The teachings of Kamiya in view of Konishi, Yeom and Takemura are relied upon as set forth in the above 103 rejection.
In regards to Claims 10, Kamiya teaches a gas and a radio frequency generator coupled with the chamber as per the 103 rejection above, but does not teach the switch and the controller.
Okudaira teaches a plasma etching apparatus Fig. 1 and method Fig. 3, where the apparatus comprises a chamber 3, an etching gas source (Col. 4 lines 60-63) with a valve 15a, a processing/reactive gas source (Col. 4 lines 60-63) with a valve 15b in fluid connection with the chamber, and a radio frequency generator (microwave power 10) coupled to the chamber, with a control unit 16, 17 Fig. 2 configured to control the power, valves, and gas equipment, such that the controller switches the gas between a fluid connection of the reactive gas supplier to that of the etch gas supplier with the chamber (see Fig. 3), where the controller turns off the RF power when the gas is supplied from the deposition gas and the controller turns the RF power on when the gas is supplied from the etching gas, as shown in Fig. 3 (see the second cycle when the RF power is turned off the moment the deposition gas is supplied and then when the etching gas is supplied the power is turned back on after 1 second) (Col. 3 line 25-Col. 9 line 34) . Okudaira teaches that the phenomenon of micro-loading occurs and etching accuracy is not attained (Col. 1 lines 44-63), and the switching on and off as per the method in Fig. 3 prevents micro-loading without decreasing the etching speed (Col. 6 lines 18-66).
It would be obvious to one of ordinary skill in the art, to have modified the apparatus of Kamiya in view of Konishi, Yeom and Takemura, by applying the gas valves (such that there are etching and reactive gases being supplied to the apparatus) and controller and method therein as per the teachings of Okudaira. One would be motivated to do so to prevent micro-loading and decreased etching speed. See MPEP 2143, Motivation A.
It is further noted that the limitations as per the method above, regardless of how the controller is configured and regardless of the express teachings of Kamiya in view of Konishi, Yeom and Takemura and in further view of Okudaira, are considered functional limitations in the apparatus. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Kamiya in view of Konishi, Yeom and Takemura and in further view of Okudaira is substantially the same as the claimed apparatus, the apparatus of Kamiya in view of Konishi, Yeom and Takemura and in further view of Okudaira would be capable of fulfilling the limitations of the claim and thus be able to perform the method as claimed, there being no structural difference between the apparatus of Kamiya in view of Konishi, Yeom and Takemura and in further view of Okudaira and that of the claims. 
In regards to Claims 31, Kamiya in view of Konishi, Yeom and Takemura and in further view of Okudaira teach a controller configured to turn off the radio frequency generator when the gas switch is switched to the fluid connection of the reactive gas supplier with the chamber;  a controller configured to turn on the radio frequency generator when the gas switch is switched to the fluid connection of the etch gas supplier with the chamber; or the controller is configured to turn on the radio frequency generator when the gas switch is switched to the fluid connection of the etch gas supplier with the chamber, as per the rejection of Claim 10 above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya in view of United States Patent Application No. 2004/0264044 to Konishi et al, United States Patent Application No. 2005/0194361 to Yeom et al and United States Patent No. 6033973 to Takemura, as applied to Claim 1 above, and in further view of United States Patent No. 8297225 to Yin et al.
The teachings of Kamiya in view of Konishi, Yeom and Takemura are relied upon as set forth in the above 103 rejection.
In regards to Claim 11, Kamiya in view of Konishi, Yeom and Takemura does not expressly teach a cleaning gas supplier and a gas switch switchable between a fluid connection of the cleaning gas supplier with the chamber and fluid connection of the etch gas supplier with the chamber.
Yin teaches a gas supplier which has a switch 265 that is switchable between an etch gas supply, a deposition gas supply, and a cleaning gas supply (see Fig. 2, Col. 2 line 50-Col. 4 line 7). Chen further teaches that the switching allows for in-situ deposition, etching and cleaning without the need for a remote plasma source (Col. 2 lines 6-25).
It would be obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the apparatus of Kamiya in view of Konishi, Yeom and Takemura with the teachings of Yin, with a gas switch, cleaning gas supplier, and etching gas. One would be motivated to do so in order for the predictable result of being able to perform deposition, etching, and cleaning can be done in-situ. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, with a reasonable expectation of success, to alternatively substitute the generic gas supply of Kamiya in view of Konishi, Yeom and Takemura with the three way gas supply of Yin, as art-recognized equivalent predictable means for providing plasma gases.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. 2143 KSR. The resulting apparatus fulfills the limitations of the claim.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya et al in view of United States Patent Application No. 2004/0264044 to Konishi et al, United States Patent Application No. 2005/0194361 to Yeom et al, United States Patent No. 5036252 to Lőb and United States Patent No. 6033973 to Takemura.
In regards to Claim 12, Kamiya teaches an apparatus Fig. 1 for treating a wafer 4a, the apparatus comprising: a platen (in the form of the top surface of the wafer support 4), a radio frequency generator 304 having a coil (in the form of RF coils 303); a permanent magnet 312; a chamber , 300 301 including: a portion (chamber body of 301) that includes at least one aperture (opening of 301 covered by the grid assembly 2a formed by the sidewalls of 301 surrounded by 312) at least partially facing to the platen (as shown in the arrows from 2a to 4 in Fig. 1), the portion that includes the aperture being surrounded by magnet 312 (as 312 creates the sidewall for 301) and having a first width in a direction parallel to the aperture (width created by 300); and a portion surrounded by the coil/loop 303 of the radio frequency generator with a second width (width of the portion surrounded by 303) in the direction parallel to the aperture that is less than the first width, an etch gas supplier 302; an inner grid 307 which is a positively charged electrode and an outer grid 308 which is a negatively charged electrode, the outer and the inner grid at least at least partially covering the at least one aperture of the chamber; wherein the inner grid 307 is between the chamber and the outer grid, and 3a power supply 310 that positively charge the first grid and a negatively charged second grid [0026-0066], as shown in the annotated copy of Fig. 3 below:

    PNG
    media_image1.png
    492
    821
    media_image1.png
    Greyscale


Kamiya does not expressly teach the magnet is actually a plurality of magnets.
Konisha teaches a plasma chamber 72 Fig. 7 analogous to that of Kamiya with ring shaped magnets 78a and 78b, which facilitate plasma production and efficiently forms plasma, the magnets as shown in Fig. 7, wherein the magnets form an outer barrier of the aperture [0058, 0028-0058], (additional support within instant application’s specification, Fig.1, location of magnets 180 which are similar to that of Konisha).

    PNG
    media_image2.png
    626
    766
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date, to have substituted the singular permanent magnet of Kamiya with the plurality of magnets of Konisha. One would be motivated to do so, for the predictable result, of facilitating plasma production and efficiently forming the plasma. See MPEP 2143, Motivation A. 
Kamiya does not expressly teach that the loop antenna is actually a coil.
Konisha teaches an RF antenna in the form of the excitation coil 74 powered by RF power source 76, which generates plasma from gas supply source 77 [0055-0057].
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As Konisha expressly teaches an RF antenna in the form of a coil, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kamiya by making the loop antenna into a coil. See MPEP 2143, Motivation A. 
Additionally, it is noted that the changing of the loop antenna to a coil is actually the modification of the shape of the RF electrode.
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality shape of the shape of the RF electrode that would tend to point toward the non-obviousness of freely selecting a coil over a loop.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
The resulting apparatus would predictably result in the loop antenna of Kamiya becoming a coil in shape.
Kamiya in view of Konisha does not expressly teach that the gas supply is connected to a side of the portion of the chamber surrounded by the coil of the RF generator that is further from the portion of the chamber that includes the aperture.
Yeom teaches an apparatus where the aperture (which is in location of grid 15’ Fig. 1) is at the farthest point away from the gas supply input 19’, such that the gas supply is connected to a side portion of the chamber surrounded by the coil 14’ of the RF matchbox 12’ and an RF power supply 13’ [0007, 0022-0041].
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As Yeom expressly teaches the gas supply is connected to a side of the portion of the chamber surrounded by the coil of the RF generator that is further from the portion of the chamber that includes the aperture, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kamiya in view of Konisha by making the loop antenna into a coil. See MPEP 2143, Motivation A. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to place the gas supply furthest away from the aperture, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c). See MPEP 2143, Motivation A. 
Kamiya does expressly teach a first grid 307 at least partially covering the at least one aperture of the chamber [0030] with a power supply (combined power sources of 310, 311) electrically connected to and configured to bias the first grid as there is a positive charge applied to 307 [0030], but does not expressly teach the first grid has a diameter in a range from about 2cm to 6 cm.
Lőb teaches an ion beam source Fig. 1 where there is a chamber 1, with a gas source 2, and a power supply 4, as well as grid electrodes 6, 7, 8, 9, 10 that are controlled by high voltage generators that are considered a single power source 11 (Col. 5 line 65-Col. 10 line 27) with a diameter that 5.3 cm (Col. 9 lines 32-44). Lob further teaches that the permanent magnets 5 which surround the ion beam section 1 is made out of a ring of permanent magnets of alternating polarity to control the plasma and beam density (Col. 3 lines 1-25, Col. 5 line 65-Col. 9 line 10).
Furthermore, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the power sources 310, 311 of Kamiya to combine them as one power source, as per the teachings of Lőb, as a predictable, analogous power source for Kamiya. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivation A. 
Additionally, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kamiya to have the grid electrode diameter of 5.3 cm. Because it is known in the prior art of ion beams and grid electrodes to have a diameter of 5.3 cm, a value that falls within the diameter range of 2-6 cm as claimed, as per the teachings of Lőb, it would be obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Kamiya in view of Konishi and Yeom with the teachings of Lőb, as a predictable modification for art analogous grid size. See MPEP 2143, Motivation A. 
Kamiya in view of Konishi, Yeom and Lőb do not expressly teach that the power supply is a single direct current DC power supply having an anode positively charging the first grid and a cathode negatively charging the second grid.
Takemura teaches ion/plasma source 3 Fig. 1 with electrodes 6 and 7 that are closest to the substrate with a shared power supply 10 (as shown by the connection of 10 to 6 and 7) with a positive end connected to 6 (as the longer end of the DC power symbol of 10 is connected to 6) and a negative end connected to 7 (as the shorter end of the DC power symbol of 10 is connected to 7, as shown in Fig. 1). It is noted that the shorter end of the power source of 10 is connected to 7 and the shorter end of DC power supply 9 is also connected to electrode of 7, such that the electrode of 7 is negatively charged and the electrode of 6 is positively charged, without a connection to ground. Takemura teaches that this is an ordinary ion doping system (Col. 2 lines 4-53).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kamiya in view of Konishi, Yeom and Lőb by changing the generic power source of the electrodes of Kamiya with the shared, singular power source of 10 in the teachings of Takemura, as an art analogous mechanism for powering grid electrodes for an ion/plasma source. 
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. The resulting apparatus fulfills the limitations of the claim. See MPEP 2143 Motivation B.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya et al in view of United States Patent Application No. 2004/0264044 to Konishi et al, United States Patent Application No. 2005/0194361 to Yeom et al, United States Patent No. 5036252 to Lőb, and United States Patent No. 6033973 to Takemura, as applied to Claim 1 above, and in further view of United States Patent No. 4985114 to Okudaira et al.
The teachings of Kamiya in view of Konishi, Yeom, Lőb and Takemura are relied upon as set forth in the above 103 rejection.
In regards to Claims 13 and 14, Kamiya teaches a gas and a radio frequency generator coupled with the chamber as per the 103 rejection above, but does not teach the switch and the controller.
Okudaira teaches a plasma etching apparatus Fig. 1 and method Fig. 3, where the apparatus comprises a chamber 3, an etching gas source (Col. 4 lines 60-63) with a valve 15a, a processing/reactive gas source (Col. 4 lines 60-63) with a valve 15b in fluid connection with the chamber, and a radio frequency generator (microwave power 10) coupled to the chamber, with a control unit 16, 17 Fig. 2 configured to control the power, valves, and gas equipment, such that the controller switches the gas between a fluid connection of the reactive gas supplier to that of the etch gas supplier with the chamber (see Fig. 3), where the controller turns off the RF power when the gas is supplied from the deposition gas and the controller turns the RF power on when the gas is supplied from the etching gas, as shown in Fig. 3 (see the second cycle when the RF power is turned off the moment the deposition gas is supplied and then when the etching gas is supplied the power is turned back on after 1 second) (Col. 3 line 25-Col. 9 line 34) . Okudaira teaches that the phenomenon of micro-loading occurs and etching accuracy is not attained (Col. 1 lines 44-63), and the switching on and off as per the method in Fig. 3 prevents micro-loading without decreasing the etching speed (Col. 6 lines 18-66).
It would be obvious to one of ordinary skill in the art, to have modified the apparatus of Kamiya in view of Konishi, Yeom, Lőb and Takemura, by applying the gas valves (such that there are etching and reactive gases being supplied to the apparatus) and controller and method therein as per the teachings of Okudaira. One would be motivated to do so to prevent micro-loading and decreased etching speed. See MPEP 2143, Motivation A.
It is further noted that the limitations as per the method above, regardless of how the controller is configured and regardless of the express teachings of Kamiya in view of Konishi, Yeom, Lőb and Takemura and in further view of Okudaira, are considered functional limitations in the apparatus. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Kamiya in view of Konishi, Yeom, Lőb and Takemura and in further view of Okudaira is substantially the same as the claimed apparatus, the apparatus of Kamiya in view of Konishi, Yeom, Lőb and Takemura and in further view of Okudaira would be capable of fulfilling the limitations of the claim and thus be able to perform the method as claimed, there being no structural difference between the apparatus of Kamiya in view of Konishi, Yeom, Lőb and Takemura and in further view of Okudaira and that of the claims. 

Claim 34 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya et al in view of United States Patent Application No. 2004/0264044 to Konishi et al, United States Patent Application No. 2005/0194361 to Yeom et al, United States Patent No. 5036252 to Lőb and United States Patent No. 6033973 to Takemura as per the rejection of Claim 33 above, and in further view of United States Patent Application No. 3913320 to Reader et al.
The teachings of Kamiya in view of Konishi, Yeom, Lőb and Takemura with the teachings of Lőb are relied upon as set forth in the rejection of Claim 33 above.
In regards to Claim 34, Kamiya in view of Konishi, Yeom, Lőb and Takemura with the teachings of Lőb teaches an outer surface of the second grid faces the platen but does not expressly teach without a third grid there between.
Reader teaches an ion beam source in Fig. 1, 2, 3 where there are only two electrodes 24, 26 with a cathode 30 which provides acceleration and neutralization for creating an ion beam (Col. 3 line 49-Col. 7 line 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the ion beam grids of Kamiya in view of Konishi, Yeom, Lőb and Takemura with the ion beam grids of Reader, as art-recognized equivalent means for providing ion beam grid.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivation A. 
	The resulting apparatus fulfills the limitations of the claim.

Claims 21 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya et al in view of United States Patent Application No. 2004/0264044 to Konishi et al, United States Patent Application No. 2005/0194361 to Yeom et al, United States Patent No. 4985114 to Okudaira et al and United States Patent No. 6033973 to Takemura.
In regards to Claim 21, Kamiya teaches an apparatus Fig. 1 for treating a wafer 4a, the apparatus comprising: a platen (in the form of the top surface of the wafer support 4), a radio frequency generator 304 having a coil (in the form of RF coils 303); a permanent magnet 312; a chamber , 300 301 including: a portion (chamber body of 301) that includes at least one aperture (opening of 301 covered by the grid assembly 2a formed by the sidewalls of 301 surrounded by 312) at least partially facing to the platen (as shown in the arrows from 2a to 4 in Fig. 1), the portion that includes the aperture being surrounded by magnet 312 (as 312 creates the sidewall for 301) and having a first width in a direction parallel to the aperture (width created by 300); and a portion surrounded by the coil/loop 303 of the radio frequency generator with a second width (width of the portion surrounded by 303) in the direction parallel to the aperture that is less than the first width, an etch gas supplier 302; an inner grid 307 which is a positively charged electrode and an outer grid 308 which is a negatively charged electrode, the outer and the inner grid at least at least partially covering the at least one aperture of the chamber; wherein the inner grid 307 is between the chamber and the outer grid, and 3a power supply 310 that positively charge the first grid and a negatively charged second grid [0026-0066], as shown in the annotated copy of Fig. 3 below:


    PNG
    media_image1.png
    492
    821
    media_image1.png
    Greyscale

Kamiya does not expressly teach that the loop antenna is actually a coil.
Konisha teaches a plasma chamber 72 Fig. 7 analogous to that of Kamiya with ring shaped magnets 78a and 78b, which facilitate plasma production and efficiently forms plasma, the magnets as shown in Fig. 7, wherein the magnets form an outer barrier of the aperture [0058, 0028-0058], (additional support within instant application’s specification, Fig.1, location of magnets 180 which are similar to that of Konisha).

    PNG
    media_image2.png
    626
    766
    media_image2.png
    Greyscale

Konisha teaches an RF antenna in the form of the excitation coil 74 powered by RF power source 76, which generates plasma from gas supply source 77 [0055-0057].
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As Konisha expressly teaches an RF antenna in the form of a coil, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kamiya by making the loop antenna into a coil. See MPEP 2143, Motivation A. 
Additionally, it is noted that the changing of the loop antenna to a coil is actually the modification of the shape of the RF electrode.
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality shape of the shape of the RF electrode that would tend to point toward the non-obviousness of freely selecting a coil over a loop.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
The resulting apparatus would predictably result in the loop antenna of Kamiya becoming a coil in shape.
Kamiya in view of Konisha does not expressly teach that the gas supply is connected to a side of the portion of the chamber surrounded by the coil of the RF generator that is further from the portion of the chamber that includes the aperture.
Yeom teaches an apparatus where the aperture (which is in location of grid 15’ Fig. 1) is at the farthest point away from the gas supply input 19’, such that the gas supply is connected to a side portion of the chamber surrounded by the coil 14’ of the RF matchbox 12’ and an RF power supply 13’ [0007, 0022-0041].
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As Yeom expressly teaches the gas supply is connected to a side of the portion of the chamber surrounded by the coil of the RF generator that is further from the portion of the chamber that includes the aperture, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kamiya in view of Konisha by making the loop antenna into a coil. See MPEP 2143, Motivation A. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to place the gas supply furthest away from the aperture, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c). See MPEP 2143, Motivation A. 
Kamiya teaches a gas and a radio frequency generator coupled with the chamber as per the 103 rejection above, but does not teach the switch and the controller.
Okudaira teaches a plasma etching apparatus Fig. 1 and method Fig. 3, where the apparatus comprises a chamber 3, an etching gas source (Col. 4 lines 60-63) with a valve 15a, a processing/reactive gas source (Col. 4 lines 60-63) with a valve 15b in fluid connection with the chamber, and a radio frequency generator (microwave power 10) coupled to the chamber, with a control unit 16, 17 Fig. 2 configured to control the power, valves, and gas equipment, such that the controller switches the gas between a fluid connection of the reactive gas supplier to that of the etch gas supplier with the chamber (see Fig. 3), where the controller turns off the RF power when the gas is supplied from the deposition gas and the controller turns the RF power on when the gas is supplied from the etching gas, as shown in Fig. 3 (see the second cycle when the RF power is turned off the moment the deposition gas is supplied and then when the etching gas is supplied the power is turned back on after 1 second) (Col. 3 line 25-Col. 9 line 34) . Okudaira teaches that the phenomenon of micro-loading occurs and etching accuracy is not attained (Col. 1 lines 44-63), and the switching on and off as per the method in Fig. 3 prevents micro-loading without decreasing the etching speed (Col. 6 lines 18-66).
It would be obvious to one of ordinary skill in the art, to have modified the apparatus of Kamiya in view of Konishi and Yeom, by applying the gas valves (such that there are etching and reactive gases being supplied to the apparatus) and controller and method therein as per the teachings of Okudaira. One would be motivated to do so to prevent micro-loading and decreased etching speed. See MPEP 2143, Motivation A.
It is further noted that the limitations as per the method above, regardless of how the controller is configured and regardless of the express teachings of Kamiya in view of Konishi and Yeom and in further view of Okudaira, are considered functional limitations in the apparatus. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Kamiya in view of Konishi and Yeom and in further view of Okudaira is substantially the same as the claimed apparatus, the apparatus of Kamiya in view of Konishi and Yeom and in further view of Okudaira would be capable of fulfilling the limitations of the claim and thus be able to perform the method as claimed, there being no structural difference between the apparatus of Kamiya in view of Konishi and Yeom and in further view of Okudaira and that of the claims.
Kamiya in view of Konishi, Yeom and Okudaira do not expressly teach that the power supply is a single direct current DC power supply having an anode positively charging the first grid and a cathode negatively charging the second grid.
Takemura teaches ion/plasma source 3 Fig. 1 with electrodes 6 and 7 that are closest to the substrate with a shared power supply 10 (as shown by the connection of 10 to 6 and 7) with a positive end connected to 6 (as the longer end of the DC power symbol of 10 is connected to 6) and a negative end connected to 7 (as the shorter end of the DC power symbol of 10 is connected to 7, as shown in Fig. 1). It is noted that the shorter end of the power source of 10 is connected to 7 and the shorter end of DC power supply 9 is also connected to electrode of 7, such that the electrode of 7 is negatively charged and the electrode of 6 is positively charged, without a connection to ground. Takemura teaches that this is an ordinary ion doping system (Col. 2 lines 4-53).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kamiya in view of Konishi, Yeom and Okudaira by changing the generic power source of the electrodes of Kamiya with the shared, singular power source of 10 in the teachings of Takemura, as an art analogous mechanism for powering grid electrodes for an ion/plasma source. 
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. The resulting apparatus fulfills the limitations of the claim. See MPEP 2143 Motivation B.
In regards to Claim 37, Kamiya in view of Konishi, Yeom, Okudaira and Takemura teach the controller is configured to turn on the radio frequency generator when the gas switch is switched to the fluid connection of the etch gas supplier with the chamber, as per the rejection of Claim 21 above, wherein the teachings of Okudaira teaches the RF power is turned on for etching.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya et al in view of United States Patent Application No. 2004/0264044 to Konishi et al, United States Patent Application No. 2005/0194361 to Yeom et al, United States Patent No. 4985114 to Okudaira et al and United States Patent No. 6033973 to Takemura, as applied to Claim 21 above, and in further view of United States Patent No. 8297225 to Yin et al.
The teachings of Kamiya in view of Konishi, Yeom, Okudaira and Takemura are relied upon as set forth in the above 103 rejection of Claim 21.
In regards to Claim 11, Kamiya in view of Konishi, Yeom, Okudaira and Takemura does not expressly teach a cleaning gas supplier and a gas switch switchable between a fluid connection of the cleaning gas supplier with the chamber and fluid connection of the etch gas supplier with the chamber.
Yin teaches a gas supplier which has a switch 265 that is switchable between an etch gas supply, a deposition gas supply, and a cleaning gas supply (see Fig. 2, Col. 2 line 50-Col. 4 line 7). Chen further teaches that the switching allows for in-situ deposition, etching and cleaning without the need for a remote plasma source (Col. 2 lines 6-25).
It would be obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the apparatus of Kamiya in view of Konishi, Yeom, Okudaira and Takemura with the teachings of Yin, with a gas switch, cleaning gas supplier, and etching gas. One would be motivated to do so in order for the predictable result of being able to perform deposition, etching, and cleaning can be done in-situ. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, with a reasonable expectation of success, to alternatively substitute the generic gas supply of Kamiya in view of Konishi, Yeom, Okudaira and Takemura with the three way gas supply of Yin, as art-recognized equivalent predictable means for providing plasma gases.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. 2143 KSR. The resulting apparatus fulfills the limitations of the claim.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya et al in view of United States Patent Application No. 2004/0264044 to Konishi et al, United States Patent Application No. 2005/0194361 to Yeom et al, United States Patent No. 4985114 to Okudaira et al and United States Patent No. 6033973 to Takemura, as applied to the rejection of Claim 21 above, and in further view of United States Patent No. 5036252 to Lőb.
The teachings of Kamiya in view of Konishi, Yeom, Okudaira and Takemura are relied upon as set forth in the above 103 rejection.
In regards to Claim 35, Kamiya teaches an inner grid 307 covering the at least one aperture of the chamber wherein there is an outer grid 308, wherein the inner grid is between the chamber and the outer grid as shown in Fig. 3, but Kamiya does not expressly teach that the inner grid has a diameter in a range from about 2-6 cm.
Lőb teaches an ion beam source Fig. 1 where there is a chamber 1, with a gas source 2, and a power supply 4, as well as grid electrodes 6, 7, 8, 9, 10 that are controlled by high voltage generators that are considered a single power source 11 (Col. 5 line 65-Col. 10 line 27) with a diameter that 5.3 cm (Col. 9 lines 32-44). Lob further teaches that the permanent magnets 5 which surround the ion beam section 1 is made out of a ring of permanent magnets of alternating polarity to control the plasma and beam density (Col. 3 lines 1-25, Col. 5 line 65-Col. 9 line 10).
Furthermore, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the power sources 310, 311 of Kamiya to combine them as one power source, as per the teachings of Lőb, as a predictable, analogous power source for Kamiya. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivation A. 
Additionally, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kamiya to have the grid electrode diameter of 5.3 cm. Because it is known in the prior art of ion beams and grid electrodes to have a diameter of 5.3 cm, a value that falls within the diameter range of 2-6 cm as claimed, as per the teachings of Lőb, it would be obvious to one of ordinary skill in the art, before the effective filing date to have modified the Kamiya in view of Konishi, Yeom, Okudaira and Takemura with the teachings of Lőb, as a predictable modification for art analogous grid size. See MPEP 2143, Motivation A. 
The resulting apparatus fulfills the limitations of the claim.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya et al in view of United States Patent Application No. 2004/0264044 to Konishi et al, United States Patent Application No. 2005/0194361 to Yeom et al, United States Patent No. 4985114 to Okudaira et al and United States Patent No. 6033973 to Takemura, as applied to Claim 21 above, and in further view of United States Patent Application No. 2017/0140953 to Hegde et al.
The teachings of Kamiya in view of Konishi, Yeom, Okudaira and Takemura are relied upon as set forth in the above 103 rejection.
In regards to Claim 40, Kamiya in view of Konishi, Yeom, Okudaira and Takemura does not expressly teach the radio frequency generator is disposed between the gas switch and the platen.
Hedge teaches an ion beam source in Fig. 2A, where the gas source and valves 232, 234, 236, 238, 270 is placed above the radio frequency generator 284, 208 which is between the gas source and the platen 204 [0021-0053].
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to make the radio frequency generator of Kamiya in view of Konishi, Yeom, Okudaira and Takemura disposed between the gas switch and the platen, as per the teachings of Hedgde, since it has been held that rearranging parts of an invention involves only routine skill in the art, which would predictably result in an art analogous arrangement of the power and gas in an ion beam source.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c). See MPEP 2143, Motivation A. The resulting apparatus fulfills the limitations of the claim.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya et al in view of United States Patent Application No. 2004/0264044 to Konishi et al, United States Patent Application No. 2005/0194361 to Yeom et al, United States Patent No. 4985114 to Okudaira et al, United States Patent No. 6033973 to Takemura and United States Patent No. 8297225 to Yin et al, and in further view of United States Patent Application No. 2017/0140953 to Hegde et al.
The teachings of Kamiya in view of Konishi, Yeom, Okudaira, Takemura and Yin are relied upon as set forth in the above 103 rejection of Claim 26.
In regards to Claim 41, Kamiya in view of Konishi, Yeom, Okudaira, Takemura and Yin wherein the gas switch is connected to the side of the portion of the chamber surrounded by the coil of the radio frequency generator that is furthest from the portion of the chamber that includes the aperture, and the etch gas supplier, the reactive gas supplier and the cleaning gas supplier are all connected to a side of the gas switch furthest from the chamber.
Hedge teaches an ion beam source in Fig. 2A, where the gas source and valves/switches 232, 234, 236, 238, 270 is placed above the radio frequency generator 284, 208 which is between the gas source and the platen 204, such that the gas switch is connected to the side of the portion of the chamber surrounded by the coil of the radio frequency generator that is furthest from the portion of the chamber that includes the aperture, and the etch gas supplier, the reactive gas supplier and the cleaning gas supplier are all connected to a side of the gas switch furthest from the chamber [0021-0053].
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to make the radio frequency generator of Kamiya in view of Konishi, Yeom, Okudaira, Takemura and Yin disposed such that the gas switch is connected to the side of the portion of the chamber surrounded by the coil of the radio frequency generator that is furthest from the portion of the chamber that includes the aperture, and the etch gas supplier, the reactive gas supplier and the cleaning gas supplier are all connected to a side of the gas switch furthest from the chamber, as per the teachings of Hedgde, since it has been held that rearranging parts of an invention involves only routine skill in the art, which would predictably result in an art analogous arrangement of the power and gas in an ion beam source.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c). See MPEP 2143, Motivation A. The resulting apparatus fulfills the limitations of the claim.
Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya in view of United States Patent Application No. 2004/0264044 to Konishi et al, United States Patent Application No. 2005/0194361 to Yeom et al and United States Patent No. 6033973 to Takemura, as per the rejection of Claim 1 above, and in further view of United States Patent Application No. 2013/0206583 to Druz et al.
The teachings of Kamiya in view of Konishi, Yeom and Takemura are relied upon as set forth in the rejection of Claim 1 above.
In regards to Claims 42-43, Kamiya in view of Konishi, Yeom and Takemura does not expressly teach a tilting mechanism tilting the platen and activated before the first grid is positively charged by the anode of the single DC power supply and the second grid is negatively charged by the cathode of the single DC power supply or 
a rotating mechanism rotating the platen and activated after the tilting mechanism is activated.
Druz teaches an ion beam apparatus Fig. 17-19 [0078-0079] with a an ion source/chamber  90 and a platen 120 which faces the source/chamber and is capable of tilting and rotating (as shown in the arrows of Fig. 18-19), there being a tilting mechanism (gimbal, pivoting structure [0090]) tilting the platen and activated before the first grid is positively charged by the anode of the single DC power supply and the second grid is negatively charged by the cathode of the single DC power supply (as the platen is parked and oriented before moving it relative to the direction of the beam [0078-0098]), a rotating mechanism (rotary actuator built into the rotational stage 136 [0094]) rotating the platen [0047-0098].
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modify the apparatus of Kamiya in view of Konishi, Yeom and Takemura and the generic platen motion with the tilting and rotating mechanisms of Druz, as an art analogous structure for moving the platen in relation to the ion source. One would be motivated to do so for the predictable result of creating a platen that would orienting the platen and the substrate to the ion beam. See MPEP 2143 Motivation B.
The teachings of Kamiya in view of Konishi, Yeom, Takemura and Druz do not expressly teach that the tilting is activated before the DC power charges the grids nor that rotating mechanism is activated after the tilting mechanism is activated and a rotating mechanism rotating the platen and activated after the tilting mechanism is activated. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Kamiya in view of Konishi, Yeom, Takemura and Druz is substantially the same as the claimed apparatus, the apparatus of Kamiya in view of Konishi, Yeom, Takemura and Druz would be capable of fulfilling the limitations of the claim and thus be able to tilt the platen and activate it before the first grid is positively charged by the anode of the single DC power supply and the second grid is negatively charged by the cathode of the single DC power supply or rotate the platen and activated after the tilting mechanism is activated, there being no structural difference between the apparatus of Kamiya in view of Konishi, Yeom, Takemura and Druz and that of the claim.
The resulting apparatus fulfills the limitations of the claim. 

Claims 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0303028 to Kamiya in view of United States Patent Application No. 2004/0264044 to Konishi et al, United States Patent Application No. 2005/0194361 to Yeom et al and United States Patent No. 6033973 to Takemura, as per the rejection of Claim 1 above, and in further view of United States Patent Application No. 2009/0250340 to Sasaki et al.
The teachings of Kamiya in view of Konishi, Yeom and Takemura are relied upon as set forth in the rejection of Claim 1 above.
In regards to Claims 44-46, Kamiya in view of Konishi, Yeom and Takemura does not expressly teach the chamber has opposite outermost edges separated by a first maximum distance, the first grid has opposite outermost edges separated by a second maximum distance greater than the first maximum distance between the outermost edges of the chamber; the second grid has opposite outermost edges separated by a third maximum distance greater than the first maximum distance between the outermost edges of the chamber; and wherein the anode of the single DC power supply is connected with one of the outermost edges of the first grid, and the cathode of the single DC power supply is connected with one of the outermost edges of the second grid.
Sasaki teaches grid electrodes 22A, 22B, 22C that have a larger width in relation to the chamber 15 Fig. 1 wherein the electrodes are connected to power sources 23A, 23B on the outermost edges of the grid electrodes (as shown in Fig. 1) [0061-0082].
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kamiya in view of Konishi, Yeom and Takemura with the larger grid electrode to the chamber size, as per the teachings of Sasaki, as an art analogous teaching for the electrode to chamber size and the power being connected to the outer edges of the electrodes, thus resulting in the chamber having opposite outermost edges separated by a first maximum distance, the first grid having opposite outermost edges separated by a second maximum distance greater than the first maximum distance between the outermost edges of the chamber; the second grid having opposite outermost edges separated by a third maximum distance greater than the first maximum distance between the outermost edges of the chamber; and wherein the anode of the single DC power supply is connected with one of the outermost edges of the first grid, and the cathode of the single DC power supply is connected with one of the outermost edges of the second grid. See MPEP 2143 Motivation A.
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 7026764 to Nakemura, United States Patent No. 3956666 to Reader et al, United States Patent No. 6136387 to Koizumi et al, United States Patent No. 5894058 to Hatakeyama:  all of which teach shared power supplies. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716